DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The Instant application filed 11/29/2021 is a continuation of 16/808101, filed 03/03/2020, now U.S. Patent No. 11,190,679. 16/808101 is a continuation of 15/837935, filed 12/11/2017, now U.S. Patent No. 10,616,476. 15/837935 is a continuation of 14/841987, filed 09/01/2015, now U.S. Patent No. 9,843,720. 14/841987 is a continuation of 14/682259, filed 04/09/2015, now U.S. Patent No. 9,143,681. 14/682259 is a continuation of 14/539391, filed 11/12/2014, now U.S. Patent No. 9,015,285.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,843,720. Although the claims at issue are not identical, they are not patentably distinct from each other because the examined application claims are anticipated by the reference claim(s). Claim 1 of the Patent contains every element of claim 1 of the instant application as shown in the table below and as such anticipate(s) the claim of the instant application. 
Claim 1 is rejected similarly as being unpatentable over claims 1 of U.S. Patent Nos. 10,616,476, 9,015,285, 9,143,681 and 11,190,679.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001).

Instant Application – Claim 1
Patent No. 9,843,720 – Claim 1
1. A computing device comprising: a processor; and memory storing instructions that, when executed by the processor, cause the computing device to: 
receive access conditions indicating a geographic boundary related to a media item; detect that a mobile device is located within the geographic boundary; 
generate a notification in response to determining that the mobile device is located within the geographic boundary, the notification comprising an instruction to orient the mobile device in a direction associated with the media item; and 
cause the media item to be displayed in response to detecting that the mobile device is oriented in the direction associated with the media item. 
1. A mobile device comprising: a processor; and a memory storing instructions that, when executed by the processor, configure the mobile device to: 
receive an identification of a geographic boundary related to a media item; detect that the mobile device is located within the geographic boundary; 
generate a notification in the mobile device in response to determining that the mobile device is located within the geographic boundary, the notification comprising an instruction to orient the mobile device in a direction associated with the media item; cause the media item to be displayed in a display of the mobile device in response to detecting that the mobile device is oriented in the direction associated with the media item; and display a real time image captured by the mobile device in the display in response to detecting that the mobile device is located within the geographic boundary related to the media item, the media item displayed as layer on top of the real time image in the display in response to detecting that the mobile device is oriented in the direction associated with the media item, a displayed size of the media item being smaller than a displayed size of the real time image, a position of the media item in the display based on an orientation of the mobile device relative to the direction associated with the media item.


---

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Branscomb (2015/0087263) in view of Haver et al. (2014/0324627).

As per claim 1, Branscomb teaches a computing device comprising: a processor; and memory storing instructions that, when executed by the processor, cause the computing device to: receive access conditions indicating a geographic boundary related to a media item [see Branscomb, paragraph 0025]; 
detect that a mobile device is located within the geographic boundary [Branscomb, paragraph 0007]; 
generate a notification in response to determining that the mobile device is located within the geographic boundary, the notification comprising an instruction to orient the mobile device in a direction associated with the media item [Branscomb, paragraphs 0008 and 0026].
But Branscomb fails to explicitly teach, however, Haver et al. in the same field of endeavor teaches cause the media item to be displayed in response to detecting that the mobile device is oriented in the direction associated with the media item [see Haver et al., paragraphs 0049 and  0164].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Branscomb with Haver et al. in order to facilitate advertisers in providing targeted sales advertisements and marketing offers to consumers based on the exact consumers' location.

Claims 9 and 16 have similar limitations as to the rejected claim above, therefore they are being rejected under the same rationale.

As per claim 2, Branscomb-Haver teaches the computing device of claim 1, wherein the memory stores additional instructions that, when executed by the processor, cause the computing device to: cause display of a geographic map; receive input indicating selection of one or more locations on the geographic map; and cause the media item to be associated with the one or more locations on the geographic map [see Branscomb, paragraph 0025].  

As per claim 3, Branscomb-Haver teaches the computing device of claim 2, wherein the memory stores additional instructions that, when executed by the processor, cause the computing device to: determine that the mobile device is located in a location of the one or more locations; and cause the media item to be displayed in response to determining that the mobile device is located in the location [see Haver et al., paragraph 0049].  

As per claim 4, Branscomb-Haver teaches the computing device of claim 1, wherein: the access conditions include a geolocation range that includes the geographic boundary, a direction range that corresponds to the direction, and a position range; and the memory stores additional instructions that, when executed by the processor, cause the computing device to: generate the geolocation boundary based on the geolocation range; generate a direction boundary based on the direction range; generate a position boundary based on the position range; and determine that the mobile device is oriented in accordance with the position range; and the media item is displayed in response to the mobile device being oriented in accordance with the position range [see Haver et al., paragraphs 0178-0180].  

As per claim 5, Branscomb-Haver teaches the computing device of claim 1, further comprising: a Global Positioning System (GPS) sensor to identify a geolocation of the mobile device; a position sensor to measure a position of the mobile device relative to a frame of reference; an orientation sensor to identify an orientation of the mobile device; and an optical sensor configured to generate the media item; and wherein the computing device comprises the mobile device and the media item is stored in the memory of the mobile device [see Branscomb, paragraph 0027].  

As per claim 6, Branscomb-Haver teaches the computing device of claim 5, wherein: the position sensor includes a geomagnetic field sensor to determine a direction in which the optical sensor of the mobile device is pointed; and the memory stores additional instructions that, when executed by the processor, cause the computing device to: generate an azimuth angle and an elevation angle to determine a relative position of the mobile device [see Branscomb, paragraph 0026].  

As per claim 7, Branscomb-Haver teaches the computing device of claim 1, wherein the memory stores additional instructions that, when executed by the processor, cause the computing device to generate a visual guide that indicates at least one of a direction or position related to the access conditions of the media item [see Branscomb, paragraph 0028].  

As per claim 8, Branscomb-Haver teaches the computing device of claim 1, wherein the memory stores additional instructions that, when executed by the processor, cause the computing device to: determine one or more features of a geolocation in which the media item was captured; determine one or more additional geolocations having one or more additional features similar to the one or more features of the geolocation of the media item; determine that the media item corresponds to the one or more additional geolocations; determine that the mobile device is located at an additional geolocation of the one or more additional geolocations; and cause the media item to be displayed in response to determining that the mobile device is located at the additional geolocation [see Haver et al., paragraphs 0164-0169].  

As per claim 10, Branscomb-Haver teaches the method of claim 9, comprising: generating, by at least a portion of the one or more computing devices, an additional notification indicating one or more additional instructions to access an additional media item that has been shared with a user of the mobile device [see Branscomb, paragraph 0031].  

As per claim 11, Branscomb-Haver teaches the method of claim 9, comprising: generating, by at least a portion of the one or more computing devices, a current view of a landscape in a display of the mobile device; and causing, by at least a portion of the one or more computing devices, the media item to be displayed as an overlay of the current view of the landscape [see Branscomb, paragraph 0042].  

As per claim 12, Branscomb-Haver teaches the method of claim 9, comprising: generating, by at least a portion of the one or more computing devices, a graphical user interface that includes a visual guide indicating at least one of a direction or position related to the access conditions of the media item; and modifying, by at least a portion of the one or more computing devices, the graphical user interface to display a portion of the media item in response to determining that the mobile device is moving closer to the geographic boundary related to the media item [see Branscomb, paragraph 0026].  

As per claim 13, Branscomb-Haver teaches the method of claim 9, comprising: causing, by at least a portion of the one or more computing devices, a position of the media item to be adjusted within a graphical user interface based on a position of the mobile device relative to a position boundary for the media item [see Haver et al., paragraph 0177].  

As per claim 14, Branscomb-Haver teaches the method of claim 9, comprising: generating, by at least a portion of the one or more computing devices, a media content time filter; and applying, by at least a portion of the one or more computing devices, the media content time filter to a plurality of previously captured media items to display the plurality of previously captured media items based on a predetermined period of time [see Haver et al., paragraphs 0050-0051].  

As per claim 15, Branscomb-Haver teaches the method of claim 9, comprising: capturing, by at least a portion of the one or more computing devices, an additional media item; determining, by at least a portion of the one or more computing devices, additional access conditions for the additional media item, the additional access conditions indicating an additional geolocation in which the additional media item was captured; determining, by at least a portion of the one or more computing devices, that the additional media item is to be shared with a user of an additional mobile device; and causing, by at least a portion of the one or more computing devices, the additional media item and the additional access conditions to be sent to the additional mobile device [see Branscomb, paragraphs 0026-0028].  

As per claim 17, Branscomb-Haver teaches the one or more non-transitory computer-readable medium of claim 16, wherein the geographic boundary includes an area based on a preset distance radius from a center associated with a geographic location of the mobile device [see Branscomb, paragraph 0006].  

As per claim 18, Branscomb-Haver teaches the one or more non-transitory computer-readable medium of claim 16, wherein: the media item is captured during a first time metric; and the geographic boundary and the direction correspond to the media item at the first time metric [see Branscomb, paragraph 0032].  

As per claim 19, Branscomb-Haver teaches the one or more non-transitory computer-readable media of claim 16, wherein the mobile device is located within the geographic boundary and oriented in the direction associated with the media item during a second time metric [see Branscomb, paragraphs 0033-0040].  

As per claim 20, Branscomb-Haver teaches the one or more non-transitory computer-readable media of claim 16, storing a set of additional instructions that, when executed by a processor of a machine, cause the machine to perform operations comprising: generating an additional notification indicating that the media item has been shared with a user of the mobile device and indicating a geolocation corresponding to the media item [see Branscomb, paragraph 0029].  

There are prior art made of record not relied upon but is considered pertinent to applicant's disclosure. See attached.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANODHI N SERRAO whose telephone number is (571) 272-7967.  The examiner can normally be reached on Monday to Friday 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RANODHI SERRAO/ 

Ranodhi N. Serrao
Primary Examiner, Art Unit 2444